Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.22 Page 1 of 8




                                                                      Page 22
Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.23 Page 2 of 8




                                                                      Page 23
Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.24 Page 3 of 8




                                                                      Page 24
Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.25 Page 4 of 8




                                                                      Page 25
Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.26 Page 5 of 8




                                                                      Page 26
Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.27 Page 6 of 8




                                                                      Page 27
Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.28 Page 7 of 8




                                                                      Page 28
Case 2:20-cv-00240-TOR   ECF No. 1-1   filed 07/02/20   PageID.29 Page 8 of 8




                                                                      Page 29
